Exhibit 10.1
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2




LICENSE AND TRANSFER AGREEMENT
This LICENSE AND TRANSFER AGREEMENT (this “Agreement”) is made as of August 15,
2017 (the “Effective Date”), by and between TNK Therapeutics, Inc., a Delaware
corporation and a majority owned subsidiary of Sorrento Therapeutics, Inc.
(“TNK”), Sorrento Therapeutics, Inc. a Delaware corporation (“Sorrento”), and
Celularity, Inc., a Delaware corporation (“Celularity”).
WHEREAS, TNK and Celularity are parties to that certain Contribution Agreement
dated May 30, 2017 (the “Contribution Agreement”);
WHEREAS, the Contribution Agreement contemplates TNK and Celularity executing an
agreement pursuant to which TNK will (a) license to Celularity the Licensed TNK
Material (as defined below) and certain related Know-How and (b) will effect a
materials transfer to Celularity of the Licensed TNK Material and a transfer of
certain specified related clinical data; and
WHEREAS, TNK and Celularity desire to enter into this Agreement to effectuate
the license and transfers described above.
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the Parties hereby agree as follows:
ARTICLE I

DEFINITIONS; INTERPRETATION
Section 1.1    Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:
“Affiliate” means, as to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, the term “control” of a Person means
(a) the power to vote, directly or indirectly, fifty percent (50%) or more of
the securities having ordinary voting power for the election of directors of
such Person or (b) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlled” and “controlling” have meanings correlative thereto.
For purposes of this Agreement, (i) TNK and Sorrento shall not be deemed an
Affiliate of Celularity and (ii) Celularity shall not be deemed an Affiliate of
TNK or Sorrento.
“CAR Patents” means all Patent Rights, other than the Listed Patents, that are
Controlled by TNK or Sorrento as of the Effective Date and/or during the term of
this Agreement and which would be infringed by the use of a CAR construct
expressly specified and depicted in Exhibit A





--------------------------------------------------------------------------------




attached hereto, or the particular CAR associated with such CAR construct, in
the making, having made, using, selling, or importing of Licensed Products in
the Field in the Territory.
“CD38 CAR-T Constructs” means TNK’s proprietary anti-CD38 chimeric antigen
receptor (CAR) constructs (CAR-T) and their associated CARs specified and as
depicted in Exhibit D and included as Licensed TNK Material.
“CD38 CAR-T Field” means use in (a) the General Field, and (b) adult cells
solely for the treatment of multiple myeloma unless TNK exercises its
termination rights under Section 6.2(b), in which case the CD38 CAR-T Field
thereafter shall mean the General Field other than and expressly excluding any
use of or in adult cells for the treatment of multiple myeloma or any other
diseases.
“CD38 CAR-T Licensed Product” means a combination of (a) CD38 CAR-T Construct(s)
and (b) either (i) placenta-derived cells and/or cord blood-derived cells, or
(ii) adult cells unless TNK exercises its termination rights under Section
6.2(b), in which case the CD38 CAR-T Licensed Product thereafter shall mean a
combination of (1) CD38 CAR-T Construct(s) and (2) placenta-derived cells and/or
cord blood-derived cells.
“Clinical Data” means pre-clinical data for the Licensed TNK Material that is
Controlled by TNK as of the Effective Date.
“Commercially Reasonable Efforts” means efforts and the deployment of a quantity
and quality of resources consistent with the exercise of diligent efforts and
reasonable and prudent scientific and business judgment, as applied to other
pharmaceutical products of similar potential, characteristics, and market size
by the Party in question.
“Controlled” means, with respect to an item of Know-How or Intellectual Property
Rights, Generated Data, Regulatory Materials, contracts, or other rights, the
right (whether by ownership or license) to grant the right to use such item of
Know-How or to license or sublicense such Intellectual Property Rights,
Generated Data, Regulatory Materials, contracts, or other rights pursuant to the
terms and conditions of this Agreement without the consent of any third party,
without breaching any agreement with a third party, without owing any
consideration or royalties to any third party, and without infringing, violating
or misappropriating the Intellectual Property Rights of a third party.
“Field” means, with respect to the CD38 CAR-T Licensed Products, the CD38 CAR-T
Field and, with respect to the General Licensed Products, the General Field.
“Files for Bankruptcy” shall mean, with respect to a Party, if any of the
following events occurs: such Party (a) becomes the subject of any proceedings
relating to its liquidation, insolvency or for the appointment of a receiver or
similar officer for it, which is not discharged in its favor with prejudice
within thirty (30) days thereafter; (b) makes an assignment for the benefit of
all or substantially all of its creditors, or enters into an agreement for the
recomposition, extension or


2



--------------------------------------------------------------------------------




readjustment of all or substantially all of its obligations; (c) files a
petition or other document seeking relief under the United States or foreign
bankruptcy laws; or (d) has filed against it, a petition or other document
seeking relief under the United States or foreign bankruptcy laws, which is not
discharged with prejudice within thirty (30) days thereafter.
“General Field” means use in placenta-derived cells and/or cord blood-derived
cells for the treatment of any disease or disorder.
“General Licensed Product” means a combination of (a) Licensed TNK Material
(other than any CD38 CAR-T Constructs) and (b) placenta-derived cells and/or
cord blood-derived cells.
“Intellectual Property Rights” means and includes all rights of any of the
following types anywhere in the world: (a) Patent Rights; (b) (i) copyrights,
moral rights, and rights in works of authorship, and (ii) all registrations for
any of the forgoing (i); and (c) rights in trade secrets and rights in Know-How
(other than those rights subject to clauses (a) or (b) hereof).
“Know-How” means data, technology, trade secrets, inventions, and any other
information of any kind whatsoever (including, but not limited to, any
pharmacological, biological, chemical, biochemical, manufacturing, business, and
financial information), whether patentable or otherwise.
“Knowledge” means, with respect to TNK and Sorrento, as applicable, the actual
knowledge of Henry Ji and George Ng as of the Effective Date, without any
obligation or duty of investigation.
“Licensed Intellectual Property Rights” means (a) the Licensed Patents and (b)
all other Intellectual Property Rights (other than Patent Rights) that are both
Controlled by TNK or Sorrento as of the Effective Date and which would be
infringed or misappropriated by the development, promotion, and
commercialization of the Licensed TNK Material in the Field in the Territory.
“Licensed Know-How” means all Know-How (including Clinical Data) expressly set
forth in Exhibit B attached hereto, as such exhibit may be updated from time to
time in accordance with the terms hereof, in each case solely to the extent
Controlled by TNK or Sorrento as of the Effective Date (or during the term of
this Agreement if and to the extent Exhibit B is updated by the Parties) and
specific to the Licensed TNK Material in the Field in the Territory.
“Licensed Patents” means the Listed Patents and the CAR Patents.
“Licensed Product” means any CD38 CAR-T Licensed Product and any General
Licensed Product.
“Licensed TNK Material” means a copy of each CAR construct and associated CARs
expressly specified and depicted in Exhibit A attached hereto, as such exhibit
may be updated from time to time in accordance with the terms hereof, in each
case solely for use in the Territory for the specified target and, with respect
to CD38 CAR-T Constructs and CARs, only for use in the CD38 CAR-T Field and,
with respect to all other CAR constructs and CARs, only for use in the General


3



--------------------------------------------------------------------------------




Field. For the avoidance of doubt, Licensed TNK Materials includes any and all
associated CARs listed with the CAR constructs specified and depicted in Exhibit
A, but expressly do not include (a) any CAR constructs for any use other than in
the CD38 CAR-T Field or the General Field (as applicable), (b) any CAR
constructs other than those specifically listed and as depicted in Exhibit A and
Exhibit D, (c) any CAR constructs for use in any immortal cell lines, or (d) any
CD38 CAR-T Constructs for use in any adult cells after exercise of TNK’s
termination rights under Section 6.2(b).
“Listed Patents” means those patents and patent applications listed in Exhibit C
to this Agreement.
“New Inventions” means all inventions (and any and all Intellectual Property
Rights therein), whether patentable or not, invented in the course of
performance of activities contemplated by this Agreement.
“New CD38 Inventions” mean all New Inventions related to or covering CD38 CAR-T
Constructs.
“Other Patents” means all Patent Rights, other than the Licensed Patents, that
are Controlled by TNK or Sorrento as of the Effective Date and/or during the
term of this Agreement and which would be infringed by the making, having made,
using, selling, or importing of Licensed Products in the Field in the Territory.
“Party” means TNK, Sorrento, or Celularity, as the case may be.
“Parties” means collectively TNK, Sorrento, and Celularity.
“Patent Rights” means in any country, any and all (a) patents (including, but
not limited to, any inventor’s certificate, utility model, petty patent and
design patent), including any reissue, re-examination, renewal or extension
(including any supplementary protection certificate) of any patent, and any
confirmation patent or patent of addition based on any patent, in such country;
and (b) patent applications, including any, continuations,
continuations-in-part, divisionals, provisionals, continued prosecution
application, substitute applications, any other patent application that claims
priority from any patent.
“Person” means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative, association,
foreign trust, foreign business organization or a governmental entity.
“Regulatory Approval” means, in any given country, the granting by the
Regulatory Authorities in that country of all approvals that are necessary for
the manufacturing, distributing, marketing, sale, pricing and reimbursement of a
drug product.


4



--------------------------------------------------------------------------------




“Regulatory Authority” means an agency of any government having the authority to
regulate the sale, manufacture, marketing, testing, pricing or payment
reimbursement of drugs.
“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals or other filings made to, received from or otherwise conducted with a
Regulatory Authority in connection with the research, manufacturing,
development, or commercialization of a drug product in a particular country or
jurisdiction.
“Territory” means worldwide.
Section 1.2    Interpretation and Rules of Construction. Unless otherwise
indicated to the contrary herein by the context or use thereof:
(a)    a capitalized term has the meaning assigned to it;
(b)    when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement;
(c)    the headings for this Agreement are for reference purposes only and do
not affect in any way the meaning or interpretation of this Agreement;
(d)    the words, “herein,” “hereto,” “hereof” and words of similar import refer
to this Agreement as a whole and not to any particular Section or paragraph
hereof;
(e)    references to “including” in this Agreement shall mean “including,
without limitation,” whether or not so specified;
(f)    references in the singular or to “him,” “her,” “it,” “itself,” or other
like references, and references in the plural or the feminine or masculine
reference, as the case may be, shall also, when the context so requires, be
deemed to include the plural or singular, or the masculine or feminine
reference, as the case may be;
(g)    references to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder;
(h)    all accounting terms used herein and not expressly defined herein shall,
except as otherwise noted, have the meanings assigned to such terms in
accordance with GAAP;
(i)    all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein; and
(j)    all references to “$” will be references to United States Dollars, and
with respect to any contract, obligation, liability, claim or document that is
contemplated by this Agreement, but denominated in currency other than United
States Dollars, the amounts described in such contract, obligation, liability,
claim or document will be deemed to be converted into United


5



--------------------------------------------------------------------------------




States Dollars for purposes of this Agreement based on the noon buying rate in
New York, as certified weekly by the Federal Reserve Bank of New York, in effect
as of the applicable date of determination.
ARTICLE II    

TRANSFER AND LICENSE
Section 2.1    Transfer.
(a)    Within thirty (30) days following the Effective Date, TNK shall provide
to Celularity the Licensed TNK Material and the Licensed Know-How that is in
TNK’s possession as of the Effective Date. Any Licensed TNK Material not in
TNK’s possession as of the Effective Date will be provided to Celularity within
a reasonable period of time following its generation by TNK. Additionally, TNK
will use Commercially Reasonable Efforts, during the six (6) month period
following the Effective Date, during TNKs normal business hours, to provide
documentation and answer questions as reasonably requested by Celularity, to
assure that all aspects of the transfer of the Licensed TNK Material and the
Licensed Know-How occur in a complete and efficient manner. This Section 2.1(a)
constitutes TNK’s and Sorrento’s sole obligation with respect to the transfer of
any materials or Know-How.
(b)    Celularity agrees to only use the Licensed TNK Material and Licensed
Know-How solely for the express purposes set forth in this Agreement. Celularity
agrees not to share, provide access to, or disclose the Licensed TNK Material or
Licensed Know-How with or to any other Person except to sublicensees and
potential successors in interest who are bound by obligations and strictures of
confidentiality at least as strict as those contained in this Agreement, and to
strictly protect the Licensed TNK Material and Licensed Know-How from
unauthorized access and disclosure using the same degree of care that Celularity
uses to protect its own like information, but in all cases using at least
reasonable care. Celularity agrees to use all Licensed TNK Material and Licensed
Know-How in compliance with all applicable laws, rules and regulations
including, for example, those relating to research involving the use of human
samples or subjects. Celularity may not cause or allow the reverse engineering,
disassembly, or decompilation of the Licensed TNK Material or Licensed Know-How.
Further, except to the extent expressly and specifically set forth herein,
Celularity shall not analyze or allow (and shall prevent) the analysis of the
Licensed TNK Materials and Licensed Know-How.
Section 2.2    License Grant. Subject to the terms and conditions of this
Agreement, TNK and Sorrento hereby grant to Celularity, a limited, perpetual
(subject to termination as set forth in this Agreement), transferable (solely as
a part of a permitted assignment pursuant to Section 9.4 hereof), sublicensable
(solely as an in the form specified in Section 2.4 hereof), license, under TNK’s
and Sorrento’s rights in and to the Licensed Intellectual Property Rights, the
TNK IP, and the Joint IP, to (a) research, develop, use, reproduce, modify, and
create derivative works of the Licensed Know-How in the Field in the Territory;
(b) make, have made, use, sell, offer for sale, import, export, and distribute
General Licensed Products in the General Field in the Territory; and (c) make,
have made, use, sell, offer for sale, import, export, and distribute CD38 CAR-T
Licensed Products in the


6



--------------------------------------------------------------------------------




CD38 CAR-T Field in the Territory, in all cases solely for Celularity’s internal
research purposes and solely in connection its research, development,
commercialization, and exploitation of the Licensed Products. Subject to Section
2.1(b), the foregoing license shall include the right under the Licensed
Intellectual Property Rights to make and have made the Licensed TNK Material in
the Territory, but, with respect to CD38 CAR-T Constructs, only for the CD38
CAR-T Field and, with respect to all other Licensed TNK Material, only for the
General Field.
Section 2.3    Exclusivity. Solely with respect to the Listed Patents, the
foregoing licenses set forth in Section 2.2 shall be exclusive (even as to TNK
and Sorrento, except to the extent necessary or advisable for TNK or Sorrento to
perform its or their obligations and exercise its or their rights under this
Agreement, the Services Agreement, or the Supply Agreement, or for TNK or
Sorrento to prosecute, maintain, or enforce any Intellectual Property Rights, or
for TNK or Sorrento to seek or obtain any Regulatory Approvals). For clarity,
TNK and Sorrento reserve the right, for themselves and their Affiliates, to
make, have made, use, sell, offer for sale, import and otherwise research,
develop, commercialize and exploit (a) CD38 CAR-T Licensed Products outside of
the CD38 CAR-T Field, and (b) any other products or services that are not CD38
CAR-T Licensed Products that use or incorporate any CD38 CAR-T Constructs and/or
associated CARs (collectively, “Reserved CD38 Products”) (the rights reserved by
TNK and Sorrento under this Section 2.3 with respect to the Reserved CD38
Products shall be referred to hereinafter as the “Reserved CD38 Rights”).
Sorrento and TNK each agree that all CARs originating from Sorrento and TNK
shall be exclusive to Celularity in the General Field, and Sorrento and TNK
agree not to enter into any license agreements with any third parties licensing
any such CARs in the General Field unless mutually agreed by Celularity and TNK
(in the case of a CAR developed by TNK) and Celularity and Sorrento (in the case
of a CAR developed by Sorrento). For the avoidance of doubt, in the event that
TNK exercises its right to terminate under Section 6.2(b) of this Agreement, the
forgoing shall apply only to the General Field. For the further avoidance of
doubt, nothing in this Agreement or otherwise shall prevent either Sorrento or
TNK from entering into any agreement with any third party for any of the CARs it
has developed for products outside of the General Field or the CD38 CAR-T Field
and, in addition and not in lieu or limitation of the foregoing, the
aforementioned exclusivity does not apply to any CARs that are in-licensed by
Sorrento or TNK.
Section 2.4    Sublicenses. Celularity may sublicense the rights granted by TNK
to Celularity under Section 2.2 above to third parties without TNK’s prior
written consent. Before granting any such sublicense, Celularity shall enter
into a definitive written agreement with any such sublicensee that contains
provisions that obligate such sublicensee to Celularity to at least the same
extent that Celularity is obligated to TNK and Sorrento under this Agreement,
subject to confidentiality, the scope of such license as to territory,
sublicensed products, and indications, and that contains protections in favor of
TNK and Sorrento at least as protective as those set forth in this Agreement,
including, without limitation, confidentiality provisions no less protective of
the Licensed TNK Materials than the terms and conditions of this Agreement,
indemnification from such sublicensee to TNK and Sorrento, and a disclaimer of
warranties on behalf of TNK and Sorrento. Notwithstanding Celularity’s right to
sublicense hereunder, Celularity shall remain responsible and


7



--------------------------------------------------------------------------------




liable for the acts and/or omissions of each sublicensee, and without limiting
the forgoing, any act or omission of a sublicensee shall be deemed an act or
omission of Celularity hereunder and, if applicable, a breach of this Agreement
by Celularity. Within thirty (30) days following execution of each sublicense
agreement, Celularity shall provide TNK with a copy of such sublicense and shall
certify in such notice that the sublicense was granted in accordance with this
Section 2.4.
Section 2.5    Covenant Not to Assert. Subject to the terms and conditions of
this Agreement, TNK and Sorrento agree during the term of this Agreement not to
assert in an action of infringement any Other Patents against Celularity or the
sublicensees hereunder (collectively, the “Covered Entities”) for the (a)
making, having made, using, selling, offering for sale, importing, exporting,
and distributing General Licensed Products in the General Field in the Territory
by the Covered Entities; and (b) making, having made, using, selling, offering
for sale, importing, exporting, and distributing CD38 CAR-T Licensed Products in
the CD38 CAR-T Field in the Territory by the Covered Entities, in all cases
solely for the Covered Entities’ internal research purposes and solely in
connection their research, development, commercialization, and exploitation of
the Licensed Products.
Section 2.6    Reservation of Rights. All rights in and to the Licensed TNK
Material, Licensed Intellectual Property Rights, TNK IP, Joint IP, and Other
Patents that are not expressly granted to Celularity pursuant to this Agreement
are retained by TNK and Sorrento, and no other rights or licenses in or to any
TNK or Sorrento intellectual property is granted by TNK or Sorrento either
directly or by implication, estoppel, or otherwise except as set forth in
Section 2.2, and no covenants not to assert under or with respect to any TNK or
Sorrento intellectual property are granted by TNK or Sorrent either directly or
by implication, estoppel, or otherwise except as set forth in Section 2.5.
Celularity shall not take any knowing or willful action to jeopardize, encumber,
limit, or interfere in any manner with TNK’s or Sorrento’s ownership of the
Licensed TNK Material, Licensed Intellectual Property Rights, TNK IP, Joint IP,
or Other Patents.
     ARTICLE III    

DEVELOPMENT AND COMMERCIALIZATION
Section 3.1    Development and Commercialization Responsibilities. Except as
expressly set forth herein or otherwise agreed upon by the Parties in writing on
a case-by-case basis, Celularity or its sublicensee(s) shall be solely
responsible for all development, pre-clinical and clinical testing of the
Licensed Products and preparation and filing of all Regulatory Materials and any
other documents required in connection with seeking and obtaining Regulatory
Approval of the Licensed Products, at Celularity’s or its sublicensee’s (as
applicable) sole cost and expense. Notwithstanding the foregoing, TNK may
provide Celularity with certain assistance in connection with such development
and testing activities and obtaining Regulatory Approval, provided that any such
services shall be subject to and governed by a separate definitive written
services agreement to be executed by TNK and Celularity (“Services Agreement”).
As between the Parties, Celularity shall own all Regulatory Materials submitted
by Celularity to the Regulatory Authorities and all


8



--------------------------------------------------------------------------------




Regulatory Approvals resulting from such submissions. Following receipt of
Regulatory Approval for a Licensed Product, Celularity or its sublicensee(s)
will be solely responsible for all sales, marketing and distribution decisions
and costs and related commercialization activities related to such Licensed
Product. Notwithstanding anything contained herein to the contrary, nothing
herein shall prevent or otherwise restrict TNK or Sorrento, in connection with
the Reserved CD38 Rights, from seeking and obtaining Regulatory Approval of
Reserved CD38 Products, and as between Celularity, on the one hand, and TNK and
Sorrento, on the other hand, TNK shall own all Regulatory Materials submitted by
TNK or Sorrento to the Regulatory Authorities and all Regulatory Approvals
resulting from such submissions.
Section 3.2    Supply of Licensed TNK Material and Licensed Products. Following
the initial transfer of the Licensed TNK Material, Celularity may procure
Licensed TNK Material and/or Licensed Product from TNK (or its designee)
pursuant to a definitive written supply agreement to be executed by TNK and
Celularity (“Supply Agreement”).
Section 3.3    Commercialization and Milestones. Celularity will use
Commercially Reasonable Efforts to develop and commercialize the Licensed
Products. All development and commercialization activities by Celularity
(including all pre-clinical and clinical testing) will be conducted in
accordance with all applicable laws and regulations, and in a timely and
professional manner.
Section 3.4    Regulatory Data and Reference. Each Party grants to the other a
right of reference, file, or incorporate by reference any of its Regulatory
Approvals that are reasonably necessary for such other Party to exercise its
rights under this Agreement. In addition, Celularity will provide TNK and
Sorrento, on a timely basis, copies of all pre-clinical data, clinical data, and
any other data generated by Celularity in the exercise of its license rights
hereunder or otherwise included in the Regulatory Materials that Celularity
submits for Regulatory Approval of the Licensed Products (collectively,
“Generated Data”). TNK and Sorrento may use all Generated Data in any filing or
correspondence that TNK or Sorrento makes with a Regulatory Authority.
Section 3.5    Records. Celularity shall maintain records of its development and
commercialization activities under this Agreement (including all pre-clinical
and clinical testing) in sufficient detail, in good scientific manner
appropriate for patent application and regulatory purposes and in accordance
with all applicable laws and otherwise in a manner that reflects all work done
and results achieved in the performance of Celularity’s obligations hereunder.
Celularity will retain such records for at least five (5) years after the
expiration or termination of this Agreement or for such longer period as may be
required by applicable law or agreed to in writing by the Parties. Celularity
shall provide TNK and Sorrento, upon reasonable request, a copy of such records.
ARTICLE IV    

PAYMENTS


9



--------------------------------------------------------------------------------




Section 4.1    Payment Related CD38 CAR-T Licensed Products. Celularity shall
pay to TNK fifty percent (50%) of the first two-hundred million dollars ($200
million) and twenty percent (20%) thereafter of any up-front and milestone
payments that Celularity receives in aggregate in connection with any sublicense
for CD38 CAR-T Licensed Products under this Agreement. All such payments due to
TNK will be paid within sixty (60) days of receipt by Celularity of such
up-front and milestone payments from any sublicensee. All payments due will be
paid in U.S. dollars. All payments will be made by wire transfer to the
account(s) designated in writing by TNK from time to time. For the avoidance of
doubt, only up-front cash payments and cash milestone payments will be
considered in calculating the above percentage payments and this Section 4.1
does not include consideration of any other form of payments Celularity receives
under any such sublicense, including equity investments in Celularity and
running royalties on net sales. For any transaction that is not bona fide and on
an arms-length basis, the fair market value of any rights granted or benefits
received will be included in the determination of the amounts owed to TNK
hereunder.
Section 4.2    Records and Audit Rights. During the term of this Agreement and
for a period of three (3) years thereafter (the “Audit Period”) Celularity will
keep and maintain records relating to its sublicensing activities with respect
to CD38 CAR-T Licensed Products under this Agreement in all cases in sufficient
detail to allow TNK to confirm that payments due under Section 4.1 are accurate.
Until all payments due TNK under Section 4.1 are received by TNK as confirmed by
TNK, TNK will have the right, no more than once each calendar year during the
Audit Period, upon ten (10) business days’ prior written notice to Celularity,
to designate an independent and accredited third party accounting firm
reasonably acceptable to Celularity (the “Auditor”) to inspect and audit the
Celularity’s books and records for the sole purpose of verifying the
Celularity’s compliance with its payment obligations under Section 4.1. The
Auditor shall be subject to a nondisclosure agreement with Celularity that is
reasonably satisfactory to Celularity, and shall be authorized to disclose
confidential information of Celularity to communicate its findings from its
audit only in the most limited fashion possible in order to preserve the
confidentiality of such information, including vis-à-vis the TNK. Each audit
engaged by TNK will be conducted at TNK’s expense; provided, however, if any
unchallenged or reconciled audit reveals that Celularity has not paid TNK any
amounts due and owing, then (a) Celularity shall promptly pay TNK such unpaid
amounts and (b) if Celularity’s underpayment was more than five percent (5%),
Celularity will reimburse TNK for all costs and expenses incurred by TNK in
connection with its audit(s).
Section 4.3    Taxes. In the event that any of the payments Celularity owes TNK
under Section 4.1 becomes subject to withholding taxes under the laws of any
jurisdiction, Celularity may withhold from the payment the amount of such taxes
due. Celularity will timely pay to the proper governmental authority the amount
of any taxes withheld and will provide TNK with an official tax certificate or
other evidence of tax obligation, together with proof of payment from the
relevant governmental authority sufficient to enable TNK to claim as credit such
payment of taxes. The Parties will cooperate in good faith to minimize each
Party’s tax obligations.


10



--------------------------------------------------------------------------------




ARTICLE V    

INTELLECTUAL PROPERTY OWNERSHIP; PATENT PROSECUTION AND ENFORCEMENT
Section 5.1    Background IP. As between Celularity, on the one hand, and TNK
and Sorrento, on the other hand, TNK will exclusively own and retain exclusive
ownership of all right, title, and interest in and to all Know-How and
Intellectual Property Rights (a) owned by TNK or Sorrento (or their Affiliates)
prior to the Effective Date, (b) created, conceived, developed, invented, or
otherwise acquired by TNK or Sorrento (or their Affiliates) during the term of
this Agreement but that is developed outside of the collaboration outlined in
this Agreement, and (c) all updates, enhancements, modifications, derivatives,
new versions, revisions, and improvements to any of the items outlined in (a)
and (b) of this Section 5.1 (collectively, the “Background IP”). To the extent
Celularity has or obtains ownership of any Background IP, Celularity hereby
irrevocably and unconditionally assigns all right, title, and interest in and to
such Background IP, and all Intellectual Property Rights therein, to TNK.
Section 5.2    New Inventions and License-Back. As between Celularity, on the
one hand, and TNK and Sorrento, on the other hand, except as otherwise expressly
set forth in the Services Agreement, title to all New Inventions (other than any
Background IP) invented (a) solely by Celularity shall be owned by Celularity
(“Celularity IP”), (b) solely by TNK or Sorrento (or jointly by TNK and Sorrento
but without Celularity) shall be owned by TNK (“TNK IP”) and (c) jointly by
Celularity, on the one hand, and TNK and/or Sorrento, on the other hand, shall
be jointly owned by Celularity and TNK (“Joint IP”), and, unless provided
otherwise in this Agreement, Celularity and TNK shall be entitled to use,
license, exploit, and otherwise exercise all rights with respect to the Joint IP
without the duty of accounting or seeking consent from the other Party.
Inventorship shall be determined by applying the patent laws of the United
States, including, in the case of Joint IP invented outside of the United
States, as if such Joint IP was invented in the United States. Notwithstanding
the foregoing, TNK’s rights in and to the Background IP, TNK IP, and Joint IP
shall, to the extent applicable, be included in the license rights granted to
Celularity under Section 2.2 or the covenant not to assert in Section 2.5.
Celularity hereby grants to TNK and Sorrento, during the term of this Agreement
and thereafter (except if this Agreement is terminated for TNK’s uncured breach
or if TNK files for Bankruptcy), a non-exclusive, sub-licensable,
non-transferable (except to an Affiliate or permitted assignee), fully paid-up,
royalty free, worldwide license, under Celularity’s rights in and to the
Celularity IP, (a) to fulfil its and their obligations under this Agreement and
to perform activities for the benefit of Celularity under the Services Agreement
and the Supply Agreement and (b) with respect to Celularity IP constituting New
CD38 Inventions, to exercise without restriction the Reserved CD38 Rights.
Celularity will keep TNK regularly informed of the development of Celularity IP
and will provide to TNK and Sorrento all Know-How and Generated Data reasonably
necessary or useful for TNK and Sorrento to fulfil its and their obligations
under this Agreement, the Services Agreement, and the Supply Agreement, and to
exercise the Reserved CD38 Rights.


11



--------------------------------------------------------------------------------




Section 5.3    Prosecution. As between Celularity, on the one hand, and TNK and
Sorrento, on the other hand, TNK shall have the initial right (but not the
obligation), to control the filing, prosecution and maintenance, at its expense,
and using patent counsel of its choice, any patents and patent applications
arising out of or relating to this Agreement (including, without limitation, any
patents and patent applications for (a) any TNK IP or Background IP of TNK, (b)
any Joint IP, and (c) any patents or patent applications covering the Licensed
Products). TNK shall provide Celularity an opportunity to review and comment on
the nature and text of any new or pending patent applications for Patent Rights
covering Licensed Products and consider in good faith any comments from
Celularity regarding steps that might be taken to strengthen patent protection
with respect to any such Patent Rights and shall conduct discussions with
Celularity on a reasonable basis regarding the patent prosecution strategy for
such Patent Rights. If TNK elects not to file, prosecute, or maintain any of the
Patent Rights in (a)-(c) of this Section 5.3, and provided that Celularity is
not and has not been in breach of this Agreement, and subject to TNK’s
reasonable review, oversight, and approval, Celularity may file, prosecute, and
maintain, at its expense, and using patent counsel of its choice that is
reasonably acceptable to TNK, (i) patents solely covering Joint IP in the Field
in the Territory, and (ii) patents covering the Licensed Products in the Field
in the Territory (collectively “Celularity Prosecuted Patents”). For clarity,
Celularity may not file, prosecute or maintain any patents arising out of this
Agreement outside the Territory, containing claims covering inventions outside
the Field, or that cover any TNK IP or any Background IP of TNK. Subject to the
forgoing, as between Celularity, on the one hand, and TNK and Sorrento, on the
other hand, TNK shall have the right to make final decisions pertaining to the
prosecution and maintenance of the Celularity Prosecuted Patents, provided,
however, that such final decisions do not reasonably undermine Celularity’s
rights under this Agreement or otherwise unreasonably weaken the Licensed
Patents as to Licensed Products and Licensed TNK Material in the Field, and
Celularity shall cooperate fully with TNK and provide TNK with such information
and execute such documents as TNK reasonably requests to facilitate the
foregoing. Before filing with a patent office a material document related to the
prosecution of the Celularity Prosecuted Patents, Celularity will provide TNK
with a copy of the document for TNK’s comments, and will make reasonable efforts
to accept and implement comments that TNK provides, provided, however, that
Celularity will be under no obligation to make and implement any changes that,
in Celularity’s reasonable opinion upon the advice of counsel, undermine
Celularity’s rights under this Agreement or otherwise weaken the Licensed
Patents as to Licensed Products and Licensed TNK Material in the Field.
Celularity will provide TNK with copies of all material documents that
Celularity receives in connection with the prosecution of the Celularity
Prosecuted Patents. In the event Celularity decides to abandon any
non-provisional patent application within the Celularity Prosecuted Patents or
declines to file such a patent application (including, for example, a new
continuation or divisional of such patent application) in any jurisdiction
(collectively “Celularity Abandoned Patents”), subject to the rights of any
sublicensee under this Agreement to take over prosecution of any Celularity
Abandoned Patents, Celularity will, within a reasonable period of time, notify
TNK thereof (and in any event no later than thirty (30) days prior to any
non-extendible payment or filing deadline), and Celularity shall then have no
right to participate in the filing, prosecution, or maintenance of such
Celularity


12



--------------------------------------------------------------------------------




Abandoned Patent, and Celularity agrees to cooperate fully with TNK and to
provide TNK with such information and execute such documents as TNK reasonably
requests to facilitate TNK’s prosecution and maintenance of such Celularity
Abandoned Patent.
Section 5.4    Patent Enforcement. Celularity shall have the right (but not the
obligation) at its expense to enforce each Celularity Prosecuted Patent
(excluding any Celularity Abandoned Patents for which TNK has assumed
prosecution) and to settle any claims in connection with such enforcement or
defense (a “Celularity Enforcement Action”). Such Celularity Enforcement Action
shall be entirely under Celularity’s direction and control; Celularity shall
have sole responsibility for determining the strategy of the Celularity
Enforcement Action and filing all papers in connection therewith. Celularity
shall keep TNK reasonably informed of the progress of any such Celularity
Enforcement Action, and TNK shall have the right to participate in the
Celularity Enforcement Action with counsel of its own choice at its own expense.
In any event, TNK shall reasonably cooperate with Celularity in such Celularity
Enforcement Action and shall provide Celularity with such information as
Celularity reasonably requests to facilitate Celularity’s enforcement or defense
of the Celularity Enforcement Action. Any recovery received as a result of any
Celularity Enforcement Action shall be used first to reimburse the Parties for
the costs and expenses (including attorneys’ and professional fees) incurred in
connection with such Celularity Enforcement Action (and not previously
reimbursed). If such recovery is insufficient to cover all such costs and
expenses of


13



--------------------------------------------------------------------------------






both Parties, it shall be shared in proportion to the total of such costs and
expenses incurred by each Party. If, after such reimbursement, any funds remain
from such recovery, then […***…] percent ([…***…]%) of such remainder amount
shall be retained by Celularity and […***…] percent ([…***…]%) of such remainder
amount will be promptly paid to TNK.
ARTICLE VI    

TERM AND TERMINATION
Section 6.1    Term. This Agreement shall become effective as of the Effective
Date, and shall continue in force and effect until terminated pursuant to
Section 6.2 below or the mutual written agreement of the Parties.
Section 6.2    Termination.
(a)    Termination for Material Breach. If Celularity or TNK commits a material
breach of this Agreement, the other Party may provide to the alleged breaching
Party a written notice specifying the nature of the breach, requiring the
alleged breaching Party to make good or otherwise cure such breach, and stating
its intention to terminate this Agreement if such breach is not cured. If such
breach is not cured within ninety (90) days after the receipt of such notice,
then subject to Section 6.2(a)(i), the Party not in default shall be entitled,
without prejudice to any of its other rights conferred under this Agreement, and
in addition to any other remedies available to it by law or in equity, to
terminate this Agreement by written notice to the breaching Party; provided,
however, if the cause of the material breach is non-payment of the amounts due
under this Agreement, then the cure period for such non-payment shall be fifteen
(15) days from the date of notice of material breach by the non-breaching Party.
(i)    If the alleged breaching Party disputes in good faith the existence or
materiality of a breach specified in a notice provided by the other Party in
accordance with Section 6.2(a), and such alleged breaching Party provides the
other Party notice of such dispute within fifteen (15) days of the date of the
notice provided by the other Party in accordance with Section 6.2(a) and, with
respect to payment, such alleged breaching Party pays any portion of such
payment not in dispute, then the non-breaching Party will not have the right to
terminate this Agreement under Section 6.2(a) unless and until (i) the
arbitrators, in accordance with Section 6.2(a)(ii), have determined that the
alleged breaching Party has materially breached this Agreement (an “Arbitral
Decision”), and (ii) the alleged breaching Party has failed to cure such breach
within ninety (90) days following such Arbitral Decision (except to the extent
such breach involves the failure to make a payment when due, which breach must
be cured within fifteen (15) days following such an Arbitral Decision). The
Arbitral Decision will include a description of what is required to cure such
breach. If the arbitrators determine that a Party should be regarded as the
prevailing Party, then such prevailing Party in such arbitration shall be
reimbursed by the other Party for all of such prevailing Party’s expenses
related to such arbitration proceeding.  It is understood and agreed that during
the pendency of such dispute, all of the terms and conditions of this Agreement
will remain in effect.


* Confidential Treatment Requested
14



--------------------------------------------------------------------------------




(ii)    The Arbitral Decision shall be reached, and the arbitration proceeding
shall be conducted, in accordance with the simplified process procedures of the

American Arbitration Association. The number of arbitrators shall be three, one
of whom shall be appointed by each of the parties and the third of whom shall be
selected by mutual agreement of the co-arbitrators with the input of the
parties, within 30 days of the selection of the second arbitrator and thereafter
by the American Arbitration Association. The seat of the arbitration will be New
York, New York. The arbitration award rendered by the arbitrators shall be final
and binding on the parties. Judgment on the award may be entered in any court
having jurisdiction thereof.
(iii)    If the breach in dispute relates to any rights that have been
sublicensed by Celularity and such breach is subject to any such sublicense
agreement, the dispute resolution provisions of such sublicense agreement shall
govern as to any conduct of such sublicensee and termination under this Section
6.2 for such breach shall be stayed pending resolution of any such dispute
resolution provisions of such sublicense.
(iv)    As to termination by TNK, the Parties agree that termination pursuant to
Section 6.2(a) is a remedy to be invoked only if the breach cannot be adequately
remedied through a combination of specific performance and the payment of money
damages.
(b)    Termination by TNK for CD38 CAR-T Licensed Products in Adult Cells. TNK
shall have the right to terminate this Agreement, in whole or in part (including
on a country by country basis), with respect to the CD38 CAR-T Licensed Products
containing adult cells or for use in adult cells for the treatment of multiple
myeloma, immediately upon notice to Celularity if Celularity fails to execute a
bona fide, strategic development and commercialization agreement on an arm’s
length basis with an un-affiliated third party, for the CD38 CAR-T Licensed
Products that includes use in adult cells by April 15, 2018. For the avoidance
of doubt, immediately following termination by TNK under this Section 6.2(b),
(i) the CD38 CAR-T Field shall exclude any use of or in adult cells (whether for
the treatment of multiple myeloma or any other disease), (ii) the CD38 CAR-T
Licensed Product shall exclude any adult cells, (iii) the CD38 Reserved Products
shall include CD38 CAR-T Constructs in combination with adult cells, and (iv)
the CD38 Reserved Rights shall include any and all use of the CD38 Reserved
Products in adult cells for the treatment of multiple myeloma or any other
disease.
(c)    Termination for Convenience by Celularity. Following the one year
anniversary of the Effective Date, Celularity may terminate this Agreement upon
six (6) months’ written notice to TNK for no reason or for any reason.
All remedies set forth herein shall be cumulative and in addition to any other
remedies such Party may have at law or in equity.
Section 6.3    Effects of Termination.
(a)    In General. Termination of this Agreement (i) by TNK for Celularity’s
material breach of this Agreement under Section 6.2(a) or for convenience by
Celularity under


15



--------------------------------------------------------------------------------




Section 6.2(c) will result in termination of Celularity’s license rights under
Section 2.2, the license rights of all sublicensees, and the covenant not to
assert under Section 2.5; provided Celularity and its sublicensees may, for a
period not to exceed one hundred and eighty (180) days, sell inventories of
Licensed Products existing on the date of termination, and (ii) by Celularity
for TNK’s material breach of this Agreement under Section 6.2(a) will result in
the licenses in Section 2.2 and the covenant not to assert under Section 2.5
becoming irrevocable, provided and only for so long as Celularity timely
fulfills all of its payment obligations under Section 4.1 of this Agreement.
Termination will not affect any Party’s rights in its Background Know-How or
related Intellectual Property Rights. Upon termination of this Agreement by TNK
for Celularity’s material breach of this Agreement under Section 6.2(a) or for
convenience by Celularity under Section 6.2(c), Celularity shall take all
necessary steps to transfer to TNK its rights to all Regulatory Approvals and
Generated Data for the Licensed Products. Effective as of the date of
termination of this Agreement by TNK for Celularity’s material breach of this
Agreement under Section 6.2(a) or the date of termination of this Agreement for
convenience by Celularity under Section 6.2(c), Celularity hereby assigns to TNK
ownership of its rights to all such Regulatory Approvals and Generated Data. If
and to the extent any such Regulatory Approvals or Generated Data cannot be so
assigned then, effective as of the date of termination of this Agreement,
Celularity hereby grants to TNK under Celularity’s rights to Regulatory
Approvals and Generated Data an unconditional, fully paid, irrevocable,
perpetual, worldwide, royalty-free, exclusive, sublicensable (through multiple
tiers) right and license to use, license, sell, commercialize, create derivative
works of, modify, rely upon, submit, reference, reproduce, display, and
otherwise exploit without restriction such Regulatory Approvals and Generated
Data.
(b)    CD38 CAR-T Licensed Products. If this Agreement is terminated with
respect to the CD38 CAR-T Licensed Products pursuant to Section 6.2(b) then
Celularity shall take all necessary steps to transfer to TNK any or all
contracts, Intellectual Property Rights, Regulatory Materials, Regulatory
Approvals, research programs, clinical trials, studies, Generated Data, and
other rights, materials, and programs of any kind or nature under Celularity’s
Control relating to the CD38 CAR-T Licensed Products solely for, and solely to
the extent they relate to, use in adult cells requested by TNK (collectively,
the “Transferred CD38 CAR-T Product Materials”) and, effective as of the date of
such partial termination, Celularity hereby assigns to TNK ownership of all
Celularity’s right, title, and interest in and to the Transferred CD38 CAR-T
Product Materials. If and to the extent any such Transferred CD38 CAR-T Product
Materials cannot be so assigned Celularity hereby grants to TNK under
Celularity’s rights to the Transferred CD38 CAR-T Product Materials an
unconditional, fully paid, irrevocable, perpetual, worldwide, royalty-free,
exclusive, sublicensable (through multiple tiers) right and license to use,
license, sell, commercialize, create derivative works of, modify, rely upon,
submit, reference, reproduce, display, and otherwise exploit without restriction
such Transferred CD38 CAR-T Product Materials.
ARTICLE VII    

REPRESENTATIONS, WARRANTIES AND COVENANTS


16



--------------------------------------------------------------------------------




Section 7.1    By All Parties. Each Party represents, warrants and covenants to
the others that:
(a)    it is duly organized and validly existing under the laws of its state of
formation and has full authority to enter into this Agreement;
(b)    the execution and performance of this Agreement does not conflict with
any other agreement, oral or written, to which it is a Party; and
(c)    it will perform its obligations under this Agreement in compliance with
all applicable laws and regulations.
Section 7.2    By TNK and Sorrento. TNK and Sorrento separately, and only as
applicable, further represent, warrant and covenant to Celularity that, as of
the Effective Date:
(a)    The Licensed Intellectual Property Rights are Controlled by TNK or
Sorrento.
(b)    TNK and Sorrento (i) have the full right and authority to grant the
rights and licenses under this Agreement and (ii) to the Knowledge of TNK and
Sorrento, have the right and authority to use all Licensed TNK Material and all
Licensed Know-How.
(c)    To Knowledge of TNK and Sorrento, the Licensed Patents and the Other
Patents collectively represent all patents and patent applications that TNK and
Sorrento Control as of the Effective Date which would be infringed by the
making, having made, using, selling, or importing of Licensed Products in the
Field in the Territory.
(d)    No claim or litigation has been brought or asserted against TNK or
Sorrento with respect any Listed Patent (and to the Knowledge of TNK, no such
claims have been threatened in writing) by any Person (i) alleging the
invalidity, misuse, unregisterability, unenforceability or non-infringement of
any of the Listed Patents, or (ii) challenging TNK’s or Sorrento’s Control of
the Listed Patents or with respect to the Listed Patents, making any adverse
claim of ownership or inventorship thereof.
(e)    TNK or Sorrento has not been a party to any agreement with the United
States federal government or an agency thereof pursuant to which the United
States federal government or such agency provided funding for the development of
the Licensed TNK Material, and the inventions claimed or covered by the Listed
Patents (i) were not conceived, discovered, developed or otherwise made in
connection with any research activities funded, in whole or in part, by the
federal government of the United States or any agency thereof, (ii) are not a
“subject invention” as that term is described in 35 U.S.C. Section 201(e), and
(iii) are not otherwise subject to the provisions of the Patent and Trademark
Law Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. Part 401.


17



--------------------------------------------------------------------------------




(f)    There is no action or other proceeding filed against TNK or Sorrento,
nor, to the Knowledge of TNK or Sorrento, threatened in writing against TNK or
Sorrento alleging that the research, development, manufacture or
commercialization of any Licensed TNK Material or use of Licensed Know-How as
contemplated under this Agreement, violates, infringes, constitutes
misappropriation or otherwise conflicts or interferes with or would violate,
infringe, constitute a misappropriation or otherwise conflict or interfere with,
any intellectual property or proprietary right of any third party.
(g)    To the Knowledge of TNK or Sorrento, neither TNK nor Sorrento nor any of
their respective officers, employees or agents has (i) committed an act, (ii)
made a statement or (iii) failed to act or make a statement that, in any case
((i), (ii) (iii)), that (x) would be or create an untrue statement of material
fact or fraudulent statement to the FDA or any other Regulatory Authority with
respect to the development, manufacture or commercialization of the Licensed TNK
Material, or (y) would reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery and Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto or any analogous laws or policies in the
Territory, with respect the development, manufacture or commercialization of the
Licensed TNK Material.
Section 7.3    General Disclaimer. NEITHER PARTY MAKES ANY REPRESENTATIONS,
EXTENDS ANY WARRANTIES OF ANY KIND, ASSUMES ANY RESPONSIBILITY OR OBLIGATIONS
WHATSOEVER, OR CONFERS ANY RIGHT BY IMPLICATION, ESTOPPEL, OR OTHERWISE, OTHER
THAN AS EXPRESSLY SET FORTH HEREIN. WITHOUT LIMITING THE FORGOING (A) EACH PARTY
EXPRESSLY DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, NON-INFRINGEMENT, OR ANY OTHER WARRANTY WHATSOEVER, EXPRESS
OR IMPLIED, OTHER THAN AS EXPRESSLY SET FORTH HEREIN, AND (B) NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT OR OTHERWISE, TNK AND SORRENTO MAKE NO, AND HEREBY
DISCLAIM, ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO THE OTHER PATENTS, THE LICENSED TNK MATERIALS, AND THE LICENSED
KNOW-HOW, WHICH ARE PROVIDED “AS IS” AND “WITH ALL FAULTS”, AND EXPRESSLY
DISCLAIM ALL WARRANTIES OF ACCURACY, SUFFICIENCY, PERFORMANCE, COMPLETENESS,
MERCHANTABILITY, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS WITH RESPECT TO THE
LICENSED TNK MATERIALS AND LICENSED KNOW-HOW.
ARTICLE VIII    

INDEMNITY
Section 8.1    Celularity will defend, indemnify and hold TNK, Sorrento, and
their Affiliates, and their respective officers, directors, employees, and
agents, harmless from and against


18



--------------------------------------------------------------------------------




any and all third party claims, losses, liabilities, damages, costs, and
expenses (including attorneys’ fees, expert witness fees, and court costs)
directly or indirectly arising from or relating to: (a) Celularity’s or any
sublicensee’s development, use, manufacturing, sale, distribution or other
commercialization of any Licensed Product, or any activities of Celularity or a
sublicensee concerning a Licensed Product, the Licensed Intellectual Property
Rights, the Other Patents, or otherwise in connection with this Agreement; (b)
any breach by Celularity of its representations, warranties or covenants made in
this Agreement; and (c) the gross negligence or willful misconduct of Celularity
and its respective directors, officers, employees and agents in connection with
this Agreement. TNK will use reasonable efforts to notify Celularity promptly of
any claim for which TNK believes it is entitled to indemnification under this
Section 8.1 and which TNK desires Celularity to defend. However, TNK’s failure
to provide such notice or delay in providing such notice will relieve Celularity
of its obligations under this Section 8.1 only if and to the extent that such
delay or failure materially prejudices Celularity’s ability to defend such
claim. TNK will cooperate with Celularity, at Celularity’s reasonable request
and at Celularity’s expense, in the defense of such claim. TNK will have the
right to participate in the defense of such claim with its own counsel at its
own expense. No settlement of a claim will be binding on TNK or Sorrento without
TNK’s or Sorrento’s (as applicable) prior written consent, not to be
unreasonably withheld.
Section 8.2    TNK will defend, indemnify and hold Celularity and its
Affiliates, and their respective officers, directors, employees, and agents,
harmless from and against any and all claims brought by a third party resulting
from: (a) the gross negligence or willful misconduct of TNK and its respective
directors, officers, employees and agents in connection with this Agreement; (b)
any breach by TNK or Sorrento of their representations, warranties or covenants
made in this Agreement; and (c) the research, development, manufacture, use,
importation, storage, handling, promotion, sale, marketing, or commercialization
of Licensed TNK Materials by TNK (i) occurring at any time prior to the
Effective Date and arising from the negligence or willful misconduct of TNK or
its respective officers, directors, employees or agents, or (ii) occurring after
the Effective Date in connection with the activities of TNK that are
contemplated by this Agreement; provided, however, that TNK’s obligations
pursuant to this Section 8.2 shall not apply to the extent that such claims and
any resulting losses are subject to Celularity’s obligations under Section 8.1
hereof or result from (A) any breach of this Agreement by Celularity or (B) the
negligence or willful misconduct of Celularity in connection with this Agreement
or the activities contemplated herein. Celularity will use reasonable efforts to
notify TNK promptly of any claim for which Celularity believes it is entitled to
indemnification under this Section and which Celularity desires TNK to defend.
However, Celularity’s failure to provide such notice or delay in providing such
notice will relieve TNK of its obligations under this Section only if and to the
extent that such delay or failure materially prejudices TNK’s ability to defend
such claim. Celularity will cooperate with TNK, at TNK’s reasonable request and
at TNK’s expense, in the defense of such claim. Celularity will have the right
to participate in the defense of such claim with its own counsel at its own
expense. No settlement of a claim in furtherance of this Section 8.2 will be
binding on Celularity without Celularity’s prior written consent, not to be
unreasonably withheld.


19



--------------------------------------------------------------------------------




ARTICLE IX    

MISCELLANEOUS
Section 9.1    Bankruptcy. All rights granted under this Agreement (including
the license rights under Section 2.2) will be considered for purposes of section
365(n) of 11 U.S.C. (the “Bankruptcy Code”) licenses of rights to “intellectual
property” as defined under section 101(56) of the Bankruptcy Code. The Parties
agree that each Party will retain and may fully exercise all of its rights and
elections under the Bankruptcy Code. In the event that a Party seeks or is
involuntarily placed under the protection of the Bankruptcy Code, and the
trustee in bankruptcy rejects this Agreement, the other Party may elect,
pursuant to section 365(n), to retain all rights granted to it with respect to
the license rights granted hereunder to the extent permitted by law. Upon the
written request of a Party to the other Party or the applicable bankruptcy
trustee, the other Party or the applicable bankruptcy trustee will not interfere
with the rights of the requesting Party as provided in this Agreement.
Section 9.2    Consent to Amendments; Waiver. This Agreement may be amended or
modified, in each case upon the approval, in writing, executed by Celularity,
TNK, and Sorrento. Each of Celularity, TNK, and Sorrento, as applicable, may:
(a) extend the time for the performance of any of the obligations or other acts
of the others; (b) waive any inaccuracies in the representations and warranties
of the others contained herein or in any document delivered by the other
pursuant hereto; or (c) waive compliance with any of the agreements of the other
or conditions to such others’ obligations contained herein. Any such extension
or waiver will be valid only if set forth in an instrument in writing signed by
the Parties to be bound thereby.
Section 9.3    Entire Agreement. This Agreement, including the exhibits attached
hereto, and the other agreements referred to herein constitute the entire
agreement among the Parties with respect to the matters covered hereby and
supersede all previous written, oral or implied understandings among them with
respect to such matters.
Section 9.4    Successors and Assigns. Except as otherwise expressly provided in
this Agreement, all covenants and agreements set forth in this Agreement by or
on behalf of the Parties shall bind and inure to the benefit of the respective
successors and permitted assigns of the Parties, whether so expressed or not,
except that neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Parties.
Section 9.5    Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF NEW YORK FOR CONTRACTS ENTERED INTO AND TO BE
PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK. EACH PARTY


20



--------------------------------------------------------------------------------




HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THE CONTEMPLATED TRANSACTIONS AND AGREES THAT
PROCESS SHALL BE SERVED UPON SUCH PARTY IN THE MANNER SET FORTH IN SECTION 9.6,
AND THAT SERVICE IN SUCH MANNER SHALL CONSTITUTE VALID AND SUFFICIENT SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE CONTEMPLATED
TRANSACTIONS.
Section 9.6    Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (a) as of the date delivered, if delivered personally, (b) on the date
the delivering Party receives confirmation, if delivered by facsimile or
electronic transmission, (c) three (3) Business Days after being mailed by
registered or certified mail (postage prepaid, return receipt requested), or (d)
one (1) Business Day after being sent by overnight courier (providing proof of
delivery), to the Parties at the following addresses (or at such other address
for a Party as shall be specified in a notice given in accordance with this
Section 9.6):
If to TNK, to:
TNK Therapeutics, Inc.
4955 Directors Place
San Diego, CA 92121
Facsimile:(858) 210-3759
Attention: Henry Ji, Ph.D.
Chief Executive Officer
with copies, which shall not constitute notice to TNK, to:
TNK Therapeutics, Inc.
4955 Directors Place
Facsimile: (858) 210-3759
Attention: Legal Department
and


21



--------------------------------------------------------------------------------




Paul Hastings LLP
4747 Executive Drive, 12th Floor
San Diego, CA 92121
Facsimile: (858) 458-3122
Attention: Jeffrey Hartlin, Esq.


If to Sorrento, to:
Sorrento Therapeutics, Inc.
4955 Directors Place
San Diego, CA 92121
Facsimile:(858) 210-3759
Attention: Henry Ji, Ph.D.
President & CEO
with copies, which shall not constitute notice to Sorrento, to:
Paul Hastings LLP
4747 Executive Drive, 12th Floor
San Diego, CA 92121
Facsimile: (858) 458-3122
Attention: Jeffrey Hartlin, Esq.


If to Celularity, to:
Celularity, Inc.7 Powderhorn Drive
Warren, New Jersey 07059
Attention: Dr. Robert Hariri, Chief Executive Officer
Telephone No.: (732) 564-3503
Email Address: robert.hariri@celularity.com


with a copy, which shall not constitute notice to Celularity, to:
Jones Day
12265 El Camino Real, Suite 200
San Diego, California 92130
Facsimile: (858) 314-1150
Attention: John E. Wehrli, Esq.; Kenneth D. Polin, Esq.


22



--------------------------------------------------------------------------------




Section 9.7    Exhibits. The exhibits to this Agreement constitute a part of
this Agreement and are incorporated into this Agreement for all purposes as if
fully set forth herein. The disclosure of any item or matter in any exhibit
hereto shall not be taken as an indication of the materiality thereof or the
level of materiality that is applicable to any representation or warranty set
forth herein. Without limiting the foregoing, no such reference to or disclosure
of a possible breach or violation of any contract, law or governmental order
shall be construed as an admission or indication that a breach or violation
exists or has actually occurred.
Section 9.8    Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one agreement. For purposes of this
Agreement, signatures delivered by facsimile or by email in the portable
document format (PDF) or any other electronic format shall be accepted and
binding as original signatures.
Section 9.9    Severability. Should any provision of this Agreement or the
application thereof to any Person or circumstance be held invalid or
unenforceable to any extent: (a) such provision shall be ineffective to the
extent, and only to the extent, of such unenforceability or prohibition and
shall be enforced to the greatest extent permitted by law, (b) such
unenforceability or prohibition in any jurisdiction shall not invalidate or
render unenforceable such provision as applied (i) to other Persons or
circumstances or (ii) in any other jurisdiction, and (c) such unenforceability
or prohibition shall not affect or invalidate any other provision of this
Agreement.
Section 9.10    No Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, no Person which is not a Party shall have any right
or obligation pursuant to this Agreement.
Section 9.11    No Strict Construction. Each of the Parties acknowledges that
this Agreement has been prepared jointly by the Parties, and shall not be
strictly construed against any Party.
[SIGNATURE PAGE FOLLOWS]


23



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


TNK THERAPEUTICS, INC.
By:
/s/ Henry Ji, Ph.D.    
Name: Henry Ji, Ph.D.
Title: Chief Executive Officer

SORRENTO THERAPEUTICS, INC.
By:
/s/ Henry Ji, Ph.D.    
Name: Henry Ji, Ph.D.
Title: President & CEO

CELULARITY, INC.
By:
/s/ Robert Hariri, MD, Ph.D.        
Name: Robert Hariri, MD, PhD.
Title: Chief Executive Officer





24



--------------------------------------------------------------------------------






EXHIBIT A


LICENSED TNK MATERIAL




One CAR construct per target for placenta derived cells and cord blood derived
cells, as follows:


CAR Construct No.
Target
1.    
[…***…]
2.    
[…***…]
3.    
[…***…]
4.    
[…***…]
5.    
[…***…]
6.    
[…***…]
7.    
[…***…]
8.    
[…***…]
9.    
[…***…]
10.    
[…***…]
11.    
[…***…]
12.    
[…***…]
13.    
[…***…]
14.    
[…***…]
15.    
[…***…]
16.    
[…***…]
17.    
[…***…]
18.    
[…***…]
19.    
[…***…]
20.    
[…***…]
21.    
[…***…]
22.    
[…***…]
23.    
[…***…]
24.    
[…***…]
25.    
[…***…]
26.    
[…***…]
27.    
[…***…]
28.    
[…***…]
29.    
[…***…]
30.    
[…***…]
31.    
[…***…]
32.    
[…***…]





* Confidential Treatment Requested



--------------------------------------------------------------------------------









33.    
[…***…]
34.    
[…***…]
35.    
[…***…]
36.    
[…***…]
37.    
[…***…]
38.    
[…***…]
39.    
[…***…]
40.    
[…***…]
41.    
[…***…]
42.    
[…***…]
43.    
[…***…]
44.    
[…***…]
45.    
[…***…]
46.    
[…***…]
47.    
[…***…]
48.    
[…***…]
49.    
[…***…]
50.    
[…***…]
51.    
[…***…]
52.    
[…***…]
53.    
[…***…]











* Confidential Treatment Requested



--------------------------------------------------------------------------------






EXHIBIT B


LICENSED KNOW-HOW




Preparation of CAR constructs
Preparation of […***…] for CAR constructs




* Confidential Treatment Requested



--------------------------------------------------------------------------------






EXHIBIT C


LISTED PATENTS


[…***…]






* Confidential Treatment Requested



--------------------------------------------------------------------------------






EXHIBIT D


CD38 CAR-T CONSTRUCTS




CD 38 CAR-T: T-007









